                 Case 21-10849-CSS        Doc 56      Filed 07/30/21    Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:
                                                     Chapter 7 (Involuntary)
 PARK PLACE DEVELOPMENT
                                                     Case No. 21-10849 (CSS)
 PRIMARY, LLC,
                                                     Hearing: Aug. 4, 2021 at 11:00 a.m. ET
                              Alleged Debtor.

                              NOTICE OF STATUS CONFERENCE

          PLEASE TAKE NOTICE that in connection with the hearing scheduled for August 18,

2021 at 11:00 a.m., a status conference has been scheduled for August 4, 2021 at 11:00 a.m. (ET)

before the Honorable Christopher S. Sontchi, United States Bankruptcy Judge.

          PLEASE TAKE FURTHER NOTICE that the status conference will be held via Zoom

videoconference and parties wishing to participate must register at the following link no later than

Tuesday, August 3, 2021 at 12:00 p.m. (ET):

  https://debuscourts.zoomgov.com/meeting/register/vJItdOqgqTooHNvfeSthaVS4b_bela43fqc

Please note that audio will be provided by Zoom only.


Dated: July 30, 2021                   /s/ Laura Davis Jones
Wilmington, Delaware                   Laura Davis Jones, Esq. (DE Bar No. 2436)
                                       James E. O’Neill (DE Bar No. 4042)
                                       PACHULSKI STANG ZIEHL & JONES LLP
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, Delaware 19899-8705 (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile:    (302) 652-4400
                                       Email:        ljones@pszjlaw.com
                                                     joneill@pszjlaw.com

                                       -and-


                                                 1
DOCS_DE:235498.1 68794/001
                 Case 21-10849-CSS   Doc 56   Filed 07/30/21   Page 2 of 2




                                 Gary L. Kaplan, Esq. (admitted pro hac vice)
                                 Matthew D. Parrott, Esq. (admitted pro hac vice )
                                 Andrew M. Minear, Esq. (admitted pro hac vice )
                                 FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP
                                 One New York Plaza
                                 New York, NY 10004
                                 Telephone: (212) 859-8000
                                 Facsimile: (212) 859-4000
                                 Email:      Gary.Kaplan@friedfrank.com
                                             Matthew.Parrott@friedfrank.com
                                             Andrew.Minear@friedfrank.com

                                 Counsel for Malayan Banking Berhad,
                                 New York Branch, as Administrative Agent for
                                 Malayan Banking Berhad, London Branch, Intesa
                                 Sanpaolo S.P.A., New York Branch, Warba Bank
                                 K.S.C.P., and 45 Park Place Investments, LLC




                                          2
DOCS_DE:235498.1 68794/001
